
	
		I
		112th CONGRESS
		1st Session
		H. R. 2085
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Ms. Slaughter (for
			 herself, Mrs. Lowey,
			 Ms. Lee of California,
			 Mrs. Davis of California,
			 Ms. DeGette,
			 Mrs. Maloney,
			 Mr. Grijalva,
			 Ms. Matsui,
			 Mr. Hinchey,
			 Mr. Engel,
			 Ms. Woolsey,
			 Ms. Edwards,
			 Mr. Nadler,
			 Mr. Towns,
			 Mr. Braley of Iowa,
			 Mr. Boswell,
			 Mr. Waxman,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Mr. Stark,
			 Mrs. Capps,
			 Ms. Brown of Florida,
			 Mr. Moran,
			 Ms. Fudge,
			 Ms. Moore,
			 Mr. Loebsack,
			 Mr. Ackerman,
			 Mr. Holt, Mr. Rothman of New Jersey,
			 Mr. Olver,
			 Mr. Pallone,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Quigley,
			 Ms. Speier,
			 Ms. Berkley,
			 Ms. Pingree of Maine,
			 Mr. Conyers,
			 Ms. Zoe Lofgren of California, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, regarding
		  restrictions on the use of Department of Defense funds and facilities for
		  abortions.
	
	
		1.Short titleThis Act may be cited as the
			 Military Access to Reproductive Care
			 and Health for Military Women Act or the
			 MARCH for Military Women
			 Act.
		2.Use of Department of
			 Defense funds for abortions in cases of rape and incestSection 1093(a) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 or in a case in which the pregnancy is the result of an act of rape or
			 incest.
		3.Restoration of
			 previous policy regarding restrictions on use of Department of Defense medical
			 facilitiesSection 1093 of
			 title 10, United States Code, as amended by section 2, is further
			 amended—
			(1)by striking
			 subsection (b); and
			(2)in subsection (a),
			 by striking (a) Restriction on use of funds.—.
			
